Peckham, J.
I concur in the result'of the opinion of brother Mullen, in this case, and upon the ground assumed ; but with great respect I differ with him on the first ground presented.
It is in proof that the dividends recovered by this judgment, of the defendant, were all made from its profits, and that those profits were all in the currency of the so called Confederate government; that every dollar was in that currency. The defendants had nothing whatever to divide, except Confederate notes. In such a state of facts the defendants made the dividends recovered. They were made, in terms, out of the profits of the defendants. I think they were, under these circumstances, payable in Confederate currency. The case cited, of Ehle v. The Chittenango Bank, (24 N. Y. Rep. 548,) in my judgment sustains that position. There the dividend was declared payable in “ Hew York State currency.” The Court of Appeals, however, held that the bank had $6000 surplus money to divide, and the dividend should be, and should be held to be of that money, and payable only in money— in the current coin of the United States. So here, the dividend could only be held to be of the thing in the defendants’ possession to be divided; which was Confederate money.
Under the circumstances prevailing in Georgia at the times of these dividends, there being open war by the Southern states against the government, and a separate and peculiar currency established there, in which alone the dealings of the people there were transacted, the dividends would be understood by all as payable in Confederate currency. The defendants would not have been able to have declared them payable in the coin or currency *71of the United States. We may safely say it had not the means to do so.
To my mind it would he wholly unjust in such a case to hold that these dividends must be held to be payable in the currency of the United States, and that the truth of the case could not be shown by the surrounding circumstances, as to the real thing to be divided. It should be borne in mind that the stockholders of this company were substantially the company, and they had these profits to divide among themselves. * The corporation is the mere machinery through which the business is transacted.